Title: To Benjamin Franklin from Thomas Digges, 12 October 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr SirOcto 12. 79
I wrote you by the same conveyance with this on the 8th. Int., and the detention the bearer has met with gives me an opportunity to forward a few more news papers; as well as to inform you that I have got things in such a way with Capn. C——m as to render his situation much more comfortable and easy to himself. I wish I had it in my power to say as much for His 193 Companions, who are become more than usually uneasy at their scanty allowance (wch from having a more griping Agent than that at Portso) has been rather hard on them lately. The detention of the Cartel too makes them despond and I fear it is but too true if Capn C——m had not been among them several would have been prevaild upon to Enter on bod. the Ships of their Enemy. Leiut. Wm. Picket & Adams whom I lately mentiond to you as deserving some little aid, drew up a petition in the name of the whole, to you, & sent it me for forwardance. It is meerly a prayer for some little pecuniary aid, & it is not necessary to forward it. Adams and Picket were both taken in men of war belonging to the United States.
Your friend Mr. B—— was with me since I wrote you last. He wishes you much good &c. &c. & is looking out for an answer to His letter wherein He mentions a proposition to you about some blank copper meddals.
I have also a strong solicitation from our friend D—— H—— to describe to You the situation of a man whom He has, in a letter to You lately, solicited your aid to get releasd a man whom He is interested in the welfare of.— Mr John Stephenson a Younger Bror. of the Trinity House at Hull, a Freeman of Hull, and master of the Brig Sally; He was taken on the 1st. July 1779 by a luggar riggd Privateer of Bretagne named the Hawke Capn. Heden LePolly of six one pounders, Eight Swivels & 38 Men, and He was carryd into Brest, and now confined at Velse in Bretagne. It will answer a very good purpose to our friend if you can help towards the getting this man releasd.
There is no news yet from Ama— Adml Byron is arrivd in a single ship & report says that DEstaing has left his station for St Domingo from whence He is to go to America— Much fears about Jamaica & Adml. Byron is quite close mouthd about the disagreeable state of affairs in the West Indies.
The Quebec Frigate 32 guns Capt. Fermor is blown up & only 17 men of the Crew savd it happend in an Engagement with a french frigate in the Channel. I am with the highest esteem Dr Sir Yr obligd & ob Ser
T D
 
Addressed: A Monsieur / Monsieur B. Franklin / Passy
